ACCEPTED
                                                                                      02-17-00383-CV
                                                                          SECOND COURT OF APPEALS
                                                                                FORT WORTH, TEXAS
                                                                                  12/20/2017 10:05 AM
                                                                                       DEBRA SPISAK
                                                                                               CLERK

                               No. 02-17-00383-CV

                                                                       FILED IN
                                                                2nd COURT OF APPEALS
                     In the Second District Court of Appeals     FORT WORTH, TEXAS
                               Fort Worth, Texas               12/20/2017 10:05:22 AM
                                                                     DEBRA SPISAK
                                                                        Clerk
                              IN RE MAX GROSSMAN,
                                     Relator,

                 Original Proceeding from the 348th District Court
                El Paso County, Texas, Cause No. 2017-DCV-2528


               NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL



      Real Party in Interest, The City of El Paso, Texas, designates the following

attorneys as additional counsel:

             Wallace B. Jefferson
             State Bar No. 00000019
             wjefferson@adjtlaw.com
             ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
             515 Congress Avenue, Suite 2350
             Austin, Texas 78701-3562
             Telephone: (512) 482-9300
             Facsimile: (512) 482-9303

             Robert B. Dubose
             State Bar No. 00787396
             rdubose@adjtlaw.com
             ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
             1844 Harvard Street
             Houston, Texas 77008
             Telephone: (713) 523-2358
             Facsimile: (713) 522-4553
      The clerk is requested to take notice of this designation and provide a copy of

all communications to the additional counsel listed above.

      Lead counsel for Real Party in Interest will remain Mark Osborn of Kemp

Smith LLP.




                                         2
                                  Respectfully submitted,

                                  /s/Mark N. Osborn
Sylvia B. Firth, City Attorney    Mark N. Osborn
FirthSB@elpasotexas.gov           mark.osborn@kempsmith.com
Maria Guadalupe Martinez          Shelly W. Rivas
Senior Assistant City Attorney    shelly.rivas@kempsmith.com
MartinezMG@elpasotexas.gov        Kemp Smith LLP
Sergio M. Estrada                 221 N. Kansas, Suite 1700
Assistant City Attorney           El Paso, Texas 79901
EstradaSM@elpasotexas.gov         Telephone: (915) 533-4424
P.O. Box 1890                     Facsimile (915) 546-5360
El Paso, Texas 79950-1890
Telephone: (915) 212-0033         Wallace B. Jefferson
Facsimile: (915) 212-0034         State Bar No. 00000019
                                  wjefferson@adjtlaw.com
                                  ALEXANDER DUBOSE
                                  JEFFERSON & TOWNSEND LLP
                                  515 Congress Avenue, Suite 2350
                                  Austin, Texas 78701-3562
                                  Telephone: (512) 482-9300
                                  Facsimile: (512) 482-9303

                                  Robert B. Dubose
                                  State Bar No. 00787396
                                  rdubose@adjtlaw.com
                                  ALEXANDER DUBOSE
                                  JEFFERSON & TOWNSEND LLP
                                  1844 Harvard Street
                                  Houston, Texas 77008
                                  Telephone: (713) 523-2358
                                  Facsimile: (713) 522-4553

                 ATTORNEYS FOR REAL PARTY IN INTEREST




                                  3
                             CERTIFICATE OF SERVICE

      On December 20, 2017, I electronically filed this Notice of Appearance of

Additional Counsel with the Clerk of Court using the eFile.TXCourts.gov electronic

filing system which will send notice of such filing to the following:

Lisa Bowlin Hobbs                             Harriet O’Neill
Kuhn Hobbs PLLC                               Law Office of Harriet O’Neill, PC
3307 Northland Drive, Suite 310               919 Congress Avenue, Suite 1400
Austin, Texas 78731                           Austin, Texas 78701
Lisa@KuhnHobbs.com                            HONeill@harrietoneilllaw.com

Karlene Poll                                  Francis S. Ainsa, Jr.
Kuhn Hobbs PLLC                               Ainsa Hutson Hester & Crews LLP
2310 Rutland Street                           5809 Acacia Circle
Houston, Texas 77008                          El Paso, Texas 79912
Karlene@KuhnHobbs.com                         fain@acaciapark.com


                                                /s/Robert B. Dubose
                                                Robert B. Dubose




                                          4